IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILADELPHIA,                     : No. 182 EM 2016
                                          :
                   Respondent             :
                                          :
                                          :
            v.                            :
                                          :
                                          :
ABRAHAM ITUAH,                            :
                                          :
                   Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2016, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.